DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 1-3, 5-9, 11-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,929,008. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1:  The ‘008 patent provides a teaching of a method comprising:
presenting, by a device, a user interface on a touch sensitive surface of the device, the user interface having a first portion for displaying a sequence of code and a second portion for displaying suggested segments of code; (see col. 42:12-18)
receiving, by the device, one or more character inputs in the first portion of the user interface; (see col. 42:20-21)
determining, by the device based on the one or more character inputs, one or more suggested segments of code; (see col. 42:22-23)
presenting, by the device, the one or more suggested segments of code in the second portion of the user interface (see col. 42:24-30);
receiving, by the device, a touch input selecting a particular suggested segment of code (see col. 14:32-35); and
inserting, by the device, the selected suggested segment of code into the first portion of the user interface (see col. 42:37-40).
The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  For example, claim 1 includes limitation directed to “compiling the underlying sequence of software code associated with the selected truncated suggested segment of software code for execution."  It has been held that the generic invention is In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 2:  Claim 2 of the ‘008 patent provides a teaching of wherein presenting the one or more suggestion segments of code comprises:
determining, by the device, that the one or more suggested segments of code exceed a particular length; (see col. 42:50-54)
truncating, by the device, the one or more suggested segments of code; (see col. 42:53-55) and
presenting, by the device, the truncated suggested segments of code in the second portion of the user interface (see claim 1 col.42:27-30).
Claim 3:  claim 3 of the ‘008 patent provides a teaching of further comprising:
responsive to receiving the touch input selecting a particular suggested segment of code, determining, by the device based on the selected suggested segment of code, one or more additional suggested segments of code; (see col. 42:56-61)and
presenting, by the device, the one or more additional suggested segments of code in the second portion of the user interface (see col. 42:62-64).
Claim 5:  Claim 5 of ‘008 patent the wherein the user interface is presented as a part of a lesson plan (see col.  43:5-10)
Claim 6: Claim 6 of the ‘008 patent provides a teaching of wherein the one or more suggested segments of code are determined based on the education lesson plan. (see col. 43:10-15). 
Claim 7: Claim 7 of the ‘008 patent provides a teaching of a system comprising: 
a touch sensitive surface; (see col. 43:16) 
one or more processors; (see col. 43:17)
a non-transitory computer-readable medium including one or more sequences of instructions which, when executed by the one or more processors, causes: (see col. 43:18-20)

receiving, by the system, one or more character inputs in the first portion of the user interface (see col. 43:30-31); 
determining, by the system based on the one or more character inputs, one or more suggested segments of code; (see col. 43:32-33) 
presenting, by the system, the one or more suggested segments of code in the second portion of the user interface (see col. 43-37-40); 
receiving, by the system, a touch input selecting a particular suggested segment of code; (see col. 43:43-45) and 
inserting, by the system, the selected suggested segment of code into the first portion of the user interface (see col. 43:56-59)
The difference between claim 7 of the application and claim 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 7.  For example, claim 1 includes limitation directed to “compiling the underlying sequence of software code associated with the selected truncated suggested segment of software code for execution."  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 7 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7.  
Claim 8: Claim 8 of the ‘008 patent provides a teaching of wherein presenting the one or more suggestion segments of code comprises: 
determining, by the system, that the one or more suggested segments of code exceed a particular length; (see col. 43:63-65)
truncating, by the system, the one or more suggested segments of code; (see col. 43:66-67)and

 Claim 9:  Claim 9 of the ‘008 patent provides a teaching of wherein the one or more sequences of instructions, when executed by the one or more processors, further causes:
responsive to receiving the touch input selecting a particular suggested segment of code, determining, by the system based on the selected suggested segment of code, one or more additional suggested segments of code; (see col. 44:4-8) and
presenting, by the system, the one or more additional suggested segments of code in the second portion of the user interface (see col. 44:9-11). 
Claim 11:  Claim 11 of the ‘008 patent provides a teaching of wherein the user interface is presented as a part of a lesson plan (see col. 44:20-23). 
Claim 12:  Claim 12 of the ‘008 patent provides a teaching of wherein the one or more suggested segments of code are determined based on the education lesson plan (see col. 44:25-28). 
Claim 13:  Claim 13 of the ‘008 patent provides a teaching of a non-transitory computer-readable medium including one or more sequences of instructions which, when executed by one or more processors, causes: 
presenting, by a device, a user interface on a touch sensitive surface of the device, the user interface having a first portion for displaying a sequence of code and a second portion for displaying suggested segments of code; (see col. 44:32-35);
receiving, by the device, one or more character inputs in the first portion of the user interface; (see col. 44:40-41)
determining, by the device based on the one or more character inputs, one or more suggested segments of code; (see col. 44:42-45)
presenting, by the device, the one or more suggested segments of code in the second portion of the user interface;  (see col. 44:48-50)
receiving, by the device, a touch input selecting a particular suggested segment of code; (see col. 44:52-55 ) and

The difference between claim 13 of the application and claim 13 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 13.  For example, claim 1 includes limitation directed to “compiling the underlying sequence of software code associated with the selected truncated suggested segment of software code for execution."  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 13 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13.  
Claim 14:  claim 14 of the ‘008 patent provides a teaching of wherein presenting the one or more suggestion segments of code comprises:
determining, by the device, that the one or more suggested segments of code exceed a particular length (see col. 45:4-7);
truncating, by the device, the one or more suggested segments of code (see col. 45:8-9); and
presenting, by the device, the truncated suggested segments of code in the second portion of the user interface (see col. 44: 49-51). 
Claim 15:  Claim 15 of the ‘008 patent provides a teaching of wherein the one or more sequences of instructions, when executed by one or more processors, further causes:
responsive to receiving the touch input selecting a particular suggested segment of code, determining, by the device based on the selected suggested segment of code, one or more additional suggested segments of code; (see col. 45:11-16) and	

Claim 17:  Claim 17 of the ‘008 patent provides a teaching of  wherein the user interface is presented as a part of a lesson plan (see col. 46:4-6)
Claim 18: Claim 18 of the ‘008 patent provides a teaching of wherein the one or more suggested segments of code are determined based on the education lesson plan (see col. 46:8-11).  
Claims 4, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,929,008,  in view of Chong 2014/0170606. 
Claims 4, 10 and 16:  The ‘008 patent is silent on the teaching of wherein the one or more character inputs and the one or more suggested segments of code share a common stem.  However, the Chong reference provides a teaching of wherein the one or more character inputs and the one or more suggested segments of code share a common stem (Chong ¶ 52, “Goals, skills, techniques, and concepts may be associated with identifying "tags." Such tags can be defined and assigned to code blocks, programs, goals, skills, techniques, and concepts stored in a database in communication with the learning center workshop 21.” Term Tag from Chong reads on claimed Term Stem, wherein a tag represents commonly shared attributes among different code blocks.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘008 reference with the feature of wherein the one or more character inputs and the one or more suggested segments of code share a common stem, as taught by the Chong reference, in order to provide the appropriate assistant to the programmer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 7 and 13 is/are directed to abstract ideas.  The limitation of claim 1, 7 and 13 refers to series of steps or action that allow a user to input a characters in a user interface, analyze the user input, determine a suggested code to the user and present such suggestion to the user.   These claims under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, but for the “the touch sensitive surface of a device” language, “presenting one or more suggested segments of code” in the context of this claim encompasses the user thinking what type of the code that would be appropriate in a given environment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite additional element of using a touch interface, presenting the suggested segment in the device. These devices is recited at a high-level of generality (i.e., as a generic processor receiving input device, presenting segment of code) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For example, paragraph 233-234, 237-238 of applicant specification shows that the device is nothing more than generic computing device.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform of receiving user input and presenting suggested code to the user as no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3 – 7, 9 – 13, and 15 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2014/0170606, Chong et al.
Claims 1, 7 and 13: Chong teaches the system comprising:
a touch sensitive surface (Chong ¶ 18, “Learning center client may be implemented, for example, on a personal or laptop computer, a tablet computer, a smart phone” ¶ 18, “interface … is an app running on a mobile phone or tablet computer.” It would inherently be understood by a person having ordinary skill in the art at the time of the effective filing date of the invention that a tablet computer is a portable computer whose main I/O interface is a touchscreen interface. Therefore by teaching use of a Tablet computer, Chong teaches use of a touch sensitive surface.);
a processor (Chong ¶ 123, “a computer system including at least one processor”);
a non-transitory computer-readable medium storing instructions to be executed by the processor (Chong ¶ 123, “Methods of the present disclosure can be implemented via a computer program instructions stored on one or more non-transitory computer-readable storage devices for execution by a processor”), causing:
presenting, by the system, a user interface (Chong Figure 13, Element 90 “user interface 90”) on the touch sensitive surface, the user interface having a first portion (Chong Figure 13, Element 96 “work area 96”) for displaying a sequence of code (Chong ¶ 29, “The code blocks can be dragged and dropped by a user into work area 96 to form a computer program (project).” Chong teaches Display in area 96 of Selected code blocks; this reads on intended use: for displaying a sequence of code) and a second portion (Chong Figure 13, Element 130 “learning bar 130”) for displaying suggested segments of code (Chong ¶ 64, “a bar 130 through which learning module engine 24 communicates with the user.” ¶ 62, “learning module engine 24 displays code and highlight blocks” ¶ 64, “learning module engine 24 communicates to the user next steps in the lesson and also can provide visual instruction”);
receiving, by the system, character inputs in the first portion of the user interface (Chong ¶ 29, “The code blocks can be dragged and dropped by a user into work area 96 to form a computer program (project).” Chong teaches user input by selection of blocks representing code strings. Therefore Chong teaches selection of pictorial representations of text (character input). This reads on the broadest reasonable interpretation of recited limitation.);

character inputs was considered under broadest reasonable interpretation and found to embrace the input means of Chong. The office notes, however, that this broad scope is not intended by applicant. Therefore for sake of completeness The Office as reconsidered same claim with a narrower focus, of requiring string or text inputs from the user. This consideration is merely of the sake of completeness of prosecution and does not invalidate the prior made 102 rejection in view of Chong. At present claim 1 (and other independent claims are rejected simultaneously by a 102 and a separate 103 rejection. Both must be overcome.]
In the event of a narrower interpretation of character inputs as user text input, Chong does not explicitly teach character inputs. However, Chong teaches purpose of the system is to teach young children (Chong, ¶ 2 “While familiarity with commonly used programming languages may be beyond the competency of many younger children, even at a young age children can learn the basic principles of computer programming”) and teaches selection of preformatted blocks representing character strings relevant to computer programming. The system of Chong details an improvement over a long standing means of user input; an improvement that specifically addresses use case of the recited invention. Therefore in view of the purpose stated in Chong it would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to consider an input means detailed in Chong as a design choice based on use case and an obvious variant of the claim limitation. Therefore, the system of Chong renders obvious the limitation recited receiving character inputs;
determining, by the system based on the character inputs, suggested segments of code and presenting, by the system, the suggested segments of code in the second portion of the user interface (Chong ¶ 53, “learning module engine 24 provides the user with real-time help such as a "Hint/Show Me" button” ¶ 62, “learning module engine 24 displays code and highlight blocks, as represented by a block 113. Learning module engine 24 also validates programming blocks, as represented by a block 114.” ¶ 64, “learning module engine 24 communicates to the user next steps in the lesson and also can provide visual instruction… when a user selects the "Show Me" button within learning bar 130 as shown in FIG. 13” Chong teaches the Learning module considers the step based on code within work area, and for each step displays advice for next code block to use);
receiving, by the system, a touch input selecting a particular suggested segment of code then inserting the selected suggested segment of code into the first portion of the user interface (Chong ¶ 64, “For example, when a user selects the "Show Me" button within learning bar 130 as shown in FIG. 13, learning module engine 24 provides animation of the move block in code block area 97 being added to the wait block shown in work area 96.” Chong user selection (election to use) the suggestion).

Claims 3, 9, and 15: Chong teaches the method of claim 1, further comprising:
responsive to receiving the touch input selecting a particular suggested segment of code, determining, by the device based on the selected suggested segment of code, additional suggested segments of code presenting, by the device, the additional suggested segments of code in the second portion of the user interface (Chong ¶ 64, “As illustrated by FIG. 13, learning module engine 24 communicates to the user next steps in the lesson and also can provide visual instruction by adjusting entities within work area 96 and code block area 97.” Chong iteration of suggestion for each step. The iteration uses the previous step as last supplied input thereby teaching the above limitations.).

Claims 4, 10, and 16: Chong teaches the method of claim 1, wherein the character inputs and the suggested segments of code share a common stem (Chong ¶ 52, “Goals, skills, techniques, and concepts may be associated with identifying "tags." Such tags can be defined and assigned to code blocks, programs, goals, skills, techniques, and concepts stored in a database in communication with the learning center workshop 21.” Term Tag from Chong reads on claimed Term Stem, wherein a tag represents commonly shared attributes among different code blocks.).

Claims 5, 11, and 17: Chong teaches the method of claim 1, wherein the user interface is presented as a part of a lesson plan (Chong ¶ 52, “Learning module engine 24, shown in FIG. 2, is invoked when a user runs a lesson module. For example, a user from a learning center client utilizes learning center workshop 21 through an interface to invoke the lesson module. For example, the interface is a web browser on a computing device such as a personal computer or a tablet. For example, when learning is launched, a user chooses to run the lesson module using a browser. Then, learning module engine 24 takes over and guides the user to complete the lesson within the lesson module.”).

Claims 6, 12, and 18: Chong teaches the method of claim 5, wherein the suggested segments of code are determined based on the education lesson plan (Chong ¶ 52, “Learning module engine 24, shown in FIG. 2, is invoked when a user runs a lesson module. For example, a user from a learning center client utilizes learning center workshop 21 through an interface to invoke the lesson module… For example, when learning is launched, a user chooses to run the lesson module using a browser. Then, learning module engine 24 takes over and guides the user to complete the lesson within the lesson module.”).

Claims 1, 2, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as obvious over U.S. 2016/0070441, Paek et al.
Claims 1, 2, 7, 8, 13 and 14: Paek teaches the method of claim 1, comprising:
a touch sensitive surface (Paek ¶ 15, “example text-entry device in the form … computing device 100 including a touch display 102”);
a processor (Paek ¶ 85, “logic machine may include one or more processors”);
a non-transitory computer-readable medium storing instructions to be executed by the processor (Paek ¶ 85, “logic machine may include one or more processors configured to execute software instructions.”), causing:
presenting, by the system, a user interface on the touch sensitive surface, the user interface having a first portion (Paek ¶ 16, “text-entry device's virtual keyboard”) for displaying a sequence of code and a second portion (Paek ¶ 64, “learning module engine 24 communicates to the user next steps in the lesson and also can provide visual instruction”) 
Term Code, based on the original disclosure, is taken to mean text language with purpose of conveying instructions to a machine. However, in this claim set code is not used to give instructions nor used any capacity specific to code as a programming language. Code is only a data entry content. Therefore the limitation is mere Design Choice. Any text language input would equally fulfill the same role as term code as it is used in the claim - as information to be entered into a computer. Therefore prior art term text is an obvious variant to code as it fulfills the same function as code in the claims. 
Limitations for displaying a sequence of code and for displaying suggested segments of code are mere intend use. They do not carry weight except requiring element to be capable of performing ;

receiving, by the system, Character inputs in the first portion of the user interface (Paek ¶ 16, “text-entry devices may include touch display sensors that allow a user to input text via a virtual keyboard presented on a display”);
determining, by the system based on the character inputs, suggested segments of code and presenting, by the system, the suggested segments of code in the second portion of the user interface (Paek ¶ 37, “raw sensor data corresponding to the four touch inputs are processed to determine one or more candidate words. Once at least one candidate word is determined, a candidate word is displayed in the preview area 412.” Candidate text reads on limitation suggested segments of code. ¶ 23, “text editor is configured to allow the user to select any word for editing, delete any word, add new words, and/or make other changes. In some examples, the text editor may provide one or more alternate candidate words for each candidate word.”);
Paek teaches the method of claim 2, comprising:
receiving, by the system, a touch input selecting a particular suggested segment of code then inserting the selected suggested segment of code into the first portion of the user interface (Paek ¶ 64, “example touch input scenario illustrated in FIG. 4, the user has entered touch input that the word-level recognizer determines to correspond to the word "THIS."” Paek user selection (election to use) the suggestion. Also See Figures 3 and 9 for displaying candidate words selected.);
wherein presenting the suggestion segments of code comprises:
determining, by the device, that the suggested segments of code exceed a particular length; truncating, by the device, the suggested segments of code; and presenting, by the device, the truncated suggested segments of code in the second portion of the user interface (Paek ¶ 47, “As the preview area 906 is constrained to a particular region (e.g., the illustrated example shows a region that is large enough to show three characters from the example candidate text), the candidate text may be truncated if the text is larger than the size of the preview area. In this way, only a portion of the candidate text is displayed (e.g., the first three characters) in the preview area at time T.sub.0.” Paek Identification of when the segment is too long and truncating the text.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715